Notice of Pre-AIA  or AIA  Status
This action is responsive to the following communications:  amendment filed on April 18, 2022.
	This application has been examined.  Claims 1-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 recites the limitation "the main power domain" on page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-13 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Arora et al. (US Pub No. 2019/0179398) in view of Diab et al. (US Pub No. 2006/0143583).
In regard to claim 1, Arora discloses a physical layer device (item 104 of figure 1) for a network segment of a multidrop network, comprising: a core logic (item 108 of figure 1) associated with an interruptible power to perform one or more operations for interfacing with a shared bus (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Arora discloses the slave circuit 104 includes, in an example, a wakeup circuit 106 and a main circuit 108. The main circuit 108 is a circuit within the slave circuit 104 that performs the main functions of the slave circuit 104. For example, if the slave circuit 104 is an Ethernet PHY, the main circuit 108 can implement the hardware send and receive function of Ethernet frames. The main circuit 108, as discussed above, when not actively performing functions, can enter a low power mode. Therefore, the main circuit 108 is powered up (i.e., woken up) to perform functions.  See para 19-22);

    PNG
    media_image1.png
    327
    669
    media_image1.png
    Greyscale

and the power management logic (item 106 of figure 2) to enable and disable supply of power to the interruptible power domain (in Arora, the wakeup circuit is configured to receive the input signal 122 and generate a wakeup signal 124. The wakeup signal 124 is configured to cause the main circuit 108 to power up (i.e., wakeup) from a low power mode. For example, in response to receiving the input signal 122 (e.g., data transmitted by a remote PHY), the wakeup circuit 106 generates the wakeup signal 124 which is provided to the main circuit 108. The wakeup signal 124 causes the main circuit 108 to power up.  See para 23-25).  But Arora et al. do not disclose the wake up circuit 106 associated with the uninterruptible power domain.  However Diab et al. disclose the controller 112 associated with power source 120 which includes the backup power supply 130 (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Diab discloses controller 112 that utilizes stored power profile information 119 to determine how to provision power to the network devices 170 during a power failure condition when power source 120 supplies power to power sourcing equipment 110 based on input from backup power supply 130 in lieu of primary power input 125. Link 160-1, link 160-2, . . . , link 160-n (collectively links 160), couple or connect ports 155 of power sourcing equipment 110 to network devices 170. Further, power source includes UPS controller 194 to control functions of power source 120 and backup power supply 130 to provide backup power from power source 120 to power sourcing equipment 110 during a power failure. Backup power circuitry 192 supports generation of power signal 122 to power PSE 110.  See para 40-41).

    PNG
    media_image2.png
    989
    823
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Diab et al. into the teachings of Arora et al. because each of Diab et al. and Arora et al. teach the power management that controls the power supplies and further, because combining the prior art elements of Diab et al. with Arora et al. according to known methods would have yielded predictable results, using the techniques of Diab et al. would have improved Arora et al. in the same way, and applying the techniques of Diab et al. to improve Arora would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the power saving and provide the uninterrupted power to the system). [See MPEP 2143].
In regard to claim 2, Arora et al. disclose a sensing circuitry detect a wakeup signal asserted at an input of the physical layer device, the power management logic enable the supply of power to the interruptible power domain responsive to detection of the detected asserted wakeup signal by said sensing circuitry (in Arora, the wakeup signal generation circuit 204, which can be coupled to the energy detection circuit 202, receives, in an example, the detect signal 222. In response to receiving the detect signal 222, the wakeup signal generation circuit 204 is configured to generate the wakeup signal 124.  See para 25-26).
In regard to claim 3, Arora an energy detection circuitry to detect bus activity (in Arora, the energy detection circuit 202 is powered by the input signal 122, and in some examples, entirely powered by the input signal 122. In other words, the energy detection circuit 202 does not have, in an example, a voltage supply powering the circuit. Instead, the input signal 122 itself is utilized to generate the detect signal 222.  See para 24-26).
In regard to claim 4, Hu et al. disclose wherein the power management logic is enable the supply of power to the interruptible power domain in response to one or more of: a valid wakeup signal; and a valid bus activity (in Arora, the wakeup signal generation circuit 204, which can be coupled to the energy detection circuit 202, receives, in an example, the detect signal 222. In response to receiving the detect signal 222, the wakeup signal generation circuit 204 is configured to generate the wakeup signal 124.  See para 25-26).
In regard to claims 5, 8-10, Park discloses wherein the power management logic to disable the supply of power to the interruptible power domain responsive to one or more of: a sleep control signal; an inactive input assigned to receive a wakeup signal; and an inactive bus (in Arora, a determination is made that the input signal 122 has not been received (e.g., an input signal is received by energy detection circuit 202), then the method 600 continues in block 602 with the main circuit remaining in the low power mode. See para 37-39). 
In regard to claims 6, 19, 22, 24-25, Arora et al. disclose wherein the core logic to assert a wakeup signal at an output of the physical layer device in response to waking up from a sleep mode in Arora, a determination is made that the input signal 122 has not been received (e.g., an input signal is received by energy detection circuit 202), then the method 600 continues in block 602 with the main circuit remaining in the low power mode. See para 37-39). 
In regard to claim 7, Arora et al. disclose a system, comprising: a first station controller (item 102 of figure 1); and a first physical layer to interface the first station controller with a shared bus of a network (in Arora discloses the slave circuit 104 includes, in an example, a wakeup circuit 106 and a main circuit 108. The main circuit 108 is a circuit within the slave circuit 104 that performs the main functions of the slave circuit 104. For example, if the slave circuit 104 is an Ethernet PHY, the main circuit 108 can implement the hardware send and receive function of Ethernet frames. The main circuit 108, as discussed above, when not actively performing functions, can enter a low power mode. Therefore, the main circuit 108 is powered up (i.e., woken up) to perform functions.  See para 19-22); and to enable and disable supply of power to one or more of the first station controller and an interruptible power domain of the first physical layer device (in Arora, the wakeup circuit is configured to receive the input signal 122 and generate a wakeup signal 124. The wakeup signal 124 is configured to cause the main circuit 108 to power up (i.e., wakeup) from a low power mode. For example, in response to receiving the input signal 122 (e.g., data transmitted by a remote PHY), the wakeup circuit 106 generates the wakeup signal 124 which is provided to the main circuit 108. The wakeup signal 124 causes the main circuit 108 to power up.  See para 23-25).
In regard to claim 11, Arora et al. disclose a control bus, the first physical layer device and the first station controller operatively coupled via the control bus to provide the sleep control signal to the power management logic via the control bus (in Arora, the Ethernet PHY is powered up once there is data toggling on the line. A detection circuit can be utilized to determine whether data is toggling on the line. Once the data is detected, a wakeup circuit can generate a wakeup signal causing the Ethernet PHY to power up (wakeup). In this way battery power is conserved. Thus, a signal detection circuit is responsible for detecting a signal being sent from a remote circuit (e.g., a remote PHY), reject false triggers, and wakeup the sleeping circuit (e.g., the Ethernet PHY) once a valid signal is detected.  See para 16).
In regard to claim 12, Diab et al. disclose the equipment, the network segment to operatively couple the equipment coupled to a network by the first network segment (in Diab, power sourcing equipment 110 (e.g., one or more switch devices), network device 170-1, network device 170-2, . . . , network device 170-n (collectively network devices 170, some of which may be PDs that receive power from the PSE, others are simply non-PoE network elements such as devices that do not receive power from the power sourcing equipment 110), power source 120, which receives power from the primary power input 125, and the power source's backup power supply 130.  See figure 1, para 40).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Diab et al. into the teachings of Arora et al. because each of Diab et al. and Arora et al. teach the power management that controls the power supplies and further, because combining the prior art elements of Diab et al. with Arora et al. according to known methods would have yielded predictable results, using the techniques of Diab et al. would have improved Arora et al. in the same way, and applying the techniques of Diab et al. to improve Arora would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the power saving and provide the uninterrupted power to the system). [See MPEP 2143].
In regard to claim 13, Park further discloses a switch configured to provide an interruptible path for supplying power to the equipment (in Arora, the power switch 310 is configured to receive the detect voltage 326, at its gate, and, in response to receiving the detect voltage 326, turn on. In other words, the detect voltage 326 generates a gate-to-source voltage that is greater than the threshold voltage of the power switch 310, thus, turning on the transistor 310. By turning on the power switch 310 (e.g., closing the power switch 310), the supply voltage V.sub.DD flows through the power switch 310 to power the bandgap reference 312 and the regulator 314. In other words, the power switch 310 disconnects the supply voltage V.sub.DD from the bandgap reference 312 and regulator 314 until the input signal 122 is detected, as detect signal 222, by the energy detection circuit 202.  See para 30).

Allowable Subject Matter
	Claims 17-25 are allowable over the prior of records.
6. 	Claims 14-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.8
8.	The Examiner's statement of reasons for the indication of allowable subject matter can be found in the previous Office Action.

Response to Amendment
9.	Applicant’s arguments and amendment, see pages 1-14, filed on April 18, 2022, with respect to the rejections of claims 1-13, 16-22, 24-25 under 35USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Arora et al. and Diab et al.
Conclusion
10.	Claims 1-13, 17-25 are rejected.  Claim 14-16 are objected.
11.	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Xu et al. (US Pub No. 2020/0044874) disclose a power consumption sensing for power over ethernet power sourcing equipment system.
Grolnic et al. (US Pub No. 2006/0186739) disclose a power over ethernet battery backup.
Peterson (US No. 5,216,286) discloses an uniterruptible power conditioner circuit.
Lai et al. (US Pub No. 2017/0117734) disclose an uninterruptible power supply system and method for supplying backup power.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186